Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A separator for extracting magnetic material from an airstream of magnetic material and non-magnetic material, comprising a planar chamber with an inlet port, outlet port, and a waste port, and a series of magnets in planes parallel to and on both sides of the chamber, the magnets rotating about a common axis thereby drawing magnetic material around the chamber and towards the outlet port whilst non-magnetic material remains in the airstream and is discharged by the waste port, whereby the magnets on both sides of the chamber are aligned with each another and rotate in unison. 

Claim 3 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A separator for extracting magnetic material from an airstream of magnetic material and non-magnetic material, comprising a planar chamber with an inlet port, outlet port, and a waste port, and a series of magnets in planes parallel to and on both 


Claim 5 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A separator for extracting magnetic material from an airstream of magnetic material and non-magnetic material, comprising a plurality of separators, each having a planar chamber with an inlet port, outlet port, and a waste port, and a series of magnets in planes parallel to the chamber, whereby the magnets rotate about a common axis thereby drawing magnetic material around the chamber and towards the outlet port whilst non-magnetic material remains in the airstream and is discharged by the waste port. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929.  The examiner can normally be reached on Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571)272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3655